Me. Justice Fbanoo Soto
delivered the opinion of the court.
Domingo Quintana, the plaintiff in this case, ivas one of the passengers in the automobile owned and driven by Gerardo M. Garcia when it was struck by a locomotive of the defendant in the afternoon of February 19, 1920. In the opinion delivered on appeal in the action brought by Eamona Morales, another passenger in the same automobile, against the Central Vannina all of the questions of fact and of law involved in the case were considered and *204tlie principles therein laid down are entirely applicable to this case.
We have only to consider specifically in this case the question of the amount of damages. The plaintiff sued for $1,000 and the court allowed him $500. It was proved that the plaintiff was the manager of a partnership engaged in planting sugar cane and that, as a result of' the collision, he received injuries throughout his body which compelled him to stay at home without being able to attend to his business for a month, and which caused him physical pain and mental suffering.
Such being the case, we think that the sum of $500 is not excessive; therefore, the judgment is

Affirmed.

Chief Justice Del Toro and Justices Wolf, Aldrey and Hutchison concurred.